Citation Nr: 0838044	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  02-01 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus (diabetes mellitus), claimed as a result of exposure 
to Agent Orange herbicide.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

3.  Entitlement to service connection for heart disease, to 
include as secondary to diabetes mellitus or hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active duty in the U.S. Air Force from June 
1971 to December 1974, which is presently shown to have 
included temporary duty (TDY) in Southeast Asia and Thailand 
during the Vietnam era.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in November 2003.  This matter was 
originally on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Indianapolis, Indiana.

The issues of entitlement to service connection for type II 
diabetes mellitus and entitlement to service connection for 
heart disease are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's hypertension is not related to active service 
or to service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service and is not causally related to service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's November 2003 Remand, the Appeals 
Management Center (AMC) obtained treatment records identified 
by the veteran and associated them with the claims file, 
scheduled a VA examination, readjudicated the veteran's claim 
under provision of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below, and issued a supplemental 
statement of the case.  

The veteran contends that he suffers from hypertension as a 
result of his type II diabetes mellitus.  The veteran 
primarily asserts that he has diabetes mellitus as a result 
of claimed exposure to Agent Orange herbicide while on TDY 
within the borders of the Republic of Vietnam during the 
Vietnam War, performing duties as a U.S. Air Force historian.  

The Board directed the AMC to obtained specific information 
from the Air Force Military Personnel Center (AFMPC/DPMASA).  
However, the medical evidence indicates that the veteran's 
hypertension is unrelated to his type II diabetes mellitus.  
As such, a determination of whether the veteran was in 
Vietnam during service is of no consequence to the issue of 
entitlement to service connection for hypertension.  Thus, 
although the AMC was unsuccessful in obtaining any evidence 
or statements from AFMPC, there is no basis to remand this 
issue for complete compliance with the Board's November 2003 
Remand with respect to obtaining verification of the 
veteran's presence in Vietnam.  

Based on the foregoing actions, the Board finds that there 
has been substantial compliance with the Board's November 
2003 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Letters dated in November 
2004 and January 2006 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The January 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
hypertension, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in February 2008.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in March 2007. 38 
C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of hypertension is factually shown during service.  
The Board concludes it was not.  

The veteran's service medical records are absent complaints, 
findings or diagnoses of hypertension during service.  On the 
clinical examination for separation from service, the 
veteran's blood pressure was 114/76.  On the Report of 
Medical History completed by the veteran in conjunction with 
his separation physical, he denied ever having high or low 
blood pressure.  Thus, there is no medical evidence that 
shows that the veteran suffered from hypertension during 
service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Hypertension can be service-
connected on such a basis.  However, the first showing of 
hypertension was not until the 1990s, several years after the 
veteran's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
veteran's date of discharge in 1974 and the date of 
symptomatology in the 1990s, service connection is not 
warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury pursuant to 
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  Effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to implement the holding in Allen 
v. Brown, 7 Vet. App. 439 (1995) for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  Although the RO did not consider 
this regulation or its amendment, the veteran is not 
prejudiced by the Board's consideration of this regulation or 
amendment in the first instance as it does not apply to the 
veteran's claim.  

In this case, the appellant clearly has hypertension.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the veteran's hypertension 
and military service or between hypertension and a service-
connected disability.  However, no medical professional has 
ever related this condition to the appellant's military 
service.  The March 2007 VA examiner diagnosed hypertension, 
not related to or aggravated by diabetes.  The medical 
evidence does not show treatment or diagnosis of these 
problems until a number of years after service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) [service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service].  

With respect to whether the veteran's hypertension is related 
to service-connected disability, the Board notes that at this 
time the veteran is not service-connected for any disability.  
However, even assuming for the sake of argument that the 
veteran's type II diabetes mellitus is a service-connected 
disability, the veteran's hypertension has not been related 
by competent medical evidence to it.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
hypertension, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for hypertension is denied.




REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

As noted in the November 2003 Board Remand, Type II diabetes 
mellitus is a disease associated with exposure to certain 
herbicide agents, including Agent Orange, and is among those 
disorders listed at 38 C.F.R. § 3.309(e) which, if currently 
shown, are considered to have been incurred in service under 
the circumstances outlined in that section- even though there 
is no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a).  The November 2003 Remand noted that 
this presumption of exposure to herbicides like Agent Orange 
only applies where a veteran had service in the Republic of 
Vietnam, not just Southeast Asia or Thailand.  Service in 
Vietnam includes duty in the waters offshore and service in 
other locations "if the conditions of service involved duty 
or visitation in the Republic of Vietnam." 38 C.F.R. § 
3.307(a)(6)(iii). (Emphasis added).

The Board specifically requested that the AFMPC/DPMASA at 
Randolph Air Force Base in Texas be contacted and asked to 
provide clear and definitive verification, with detailed 
explanation in lay terms, as to whether or not any of the 
veteran's awards or decorations support a finding of active 
TDY "within the boundaries of the Republic of Vietnam," and 
not merely active duty in Southeast Asia or Thailand, 
including the veteran's Vietnam Service Medal, Republic of 
Vietnam Gallantry Cross, with Palm, and The Air force 
Outstanding Unit Award.  The Board also specifically 
requested that AFMPC provide a full copy of the veteran's 
personnel file regarding and any and all TDY orders, with a 
statement by AFMPC personnel as to whether or not the veteran 
had any TDY within the boundaries of the Republic of Vietnam-
specifically to include any TDY of less than 180 days and as 
little as 1 day.  The Board further requested that AFMPC 
definitively verify, in writing, whether or not the veteran 
had even one day of active duty or TDY within the boundaries 
of the Republic of Vietnam. 

The Board notes that although National Personnel Records 
Center (NPRC) provided personnel records, the AMC was 
unsuccessful in obtaining any evidence or statements from 
AFMPC.  Thus, it is the Board's opinion that VAMC should 
request that the U.S. Army and Joint Services Records 
Research Center (JSRRC) determine if the veteran served in 
the Republic of Vietnam. 
  
Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the JSRRC, to 
obtain the history of Operation Tiger 
Cub, 4103rd Air Refueling Squadron for 
the period from June 27, 1972 to 
September 27, 1972 and from September 28, 
1972 to December 28, 1972 to determine if 
the veteran set foot in Republic of 
Vietnam during that time period.  JSRRC 
should be provided a copy of the 
veteran's DD Forms 214 and 215, his 
record of assignments, his complete 
service administrative records, and a 
copy of the veteran's March 1991 hearing 
transcript.  Any records received from 
JSRRC should be associated with the 
claims file. 

JSRRC is specifically asked to 
definitively verify, in writing, whether 
or not the veteran had even one day of 
active duty or TDY within the boundaries 
of the Republic of Vietnam.

2.  After ensuring that any actions 
needed to comply with the VCAA and more 
specifically, with respect to secondary 
service connection, if, in fact, presence 
in Vietnam during 1972 is verified, the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


